                                                                                                      JS-6


                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA
                                          CIVIL MINUTES - GENERAL
 Case No.          CV 19-09347 PA (JCx)                                           Date    October 31, 2019
 Title             Kris De Nava v. Costco Wholesale Membership, Inc.



 Present: The Honorable          PERCY ANDERSON, UNITED STATES DISTRICT JUDGE
         Kamilla Sali-Suleyman                                  N/A                               N/A
                 Deputy Clerk                             Court Reporter                        Tape No.
                Attorneys Present for Plaintiffs:                     Attorneys Present for Defendants:
                             None                                                  None
 Proceedings:                 IN CHAMBERS – COURT ORDER

        Before the Court is a Notice of Removal filed by defendant Costco Wholesale Corporation
(“Defendant”). (Docket No. 1.) Defendant asserts that the Court has federal question jurisdiction over
this action, which is brought by plaintiff Kris De Nava (“Plaintiff”). See 28 U.S.C. § 1331. Plaintiff
originally commenced this action in the Superior Court of California for the County of Los Angeles on
May 9, 2019 against Costco Wholesale Management. (Docket No. 1, Decl. of Matthew S. McConnell,
Ex. A.) Plaintiff served Defendant with a copy of the First Amended Complaint and Amended
Summons, naming the correct Defendant, on October 1, 2019. (Id. at ¶ 4.)

        Federal courts are courts of limited jurisdiction, having subject matter jurisdiction only over
matters authorized by the Constitution and Congress. See Kokkonen v. Guardian Life Ins. Co., 511 U.S.
375, 377 (1994). A suit filed in state court may be removed to federal court if the federal court would
have had original jurisdiction over the suit. 28 U.S.C. § 1441(a). “The removal statute is strictly
construed against removal jurisdiction, and the burden of establishing federal jurisdiction falls to the
party invoking the statute.” California ex rel. Lockyer v. Dynegy, Inc., 375 F.3d 831, 838 (9th Cir.
2004) (citing Ethridge v. Harbor House Rest., 861 F.2d 1389, 1393 (9th Cir. 1988)). “Federal
jurisdiction must be rejected if there is any doubt as to the right of removal in the first instance.” Gaus v.
Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992).

        Under 28 U.S.C. § 1331, this Court has original jurisdiction over civil actions “arising under”
federal law. Removal based on § 1331 is governed by the “well-pleaded complaint” rule. Caterpillar,
Inc. v. Williams, 482 U.S. 386, 392 (1987). Under the rule, “federal jurisdiction exists only when a
federal question is presented on the face of a plaintiff’s properly pleaded complaint.” Id. at 392. If the
complaint does not specify whether a claim is based on federal or state law, it is a claim “arising under”
federal law only if it is “clear” that it raises a federal question. Duncan v. Stuetzle, 76 F.3d 1480, 1485
(9th Cir. 1996). Thus, the plaintiff is generally the “master of the claim.” Caterpillar, 482 U.S. at 392.
The only exception to this rule is where a plaintiff’s federal claim has been disguised by “artful
pleading,” such as where the only claim is a federal one or is a state claim preempted by federal law.
Sullivan v. First Affiliated Sec., Inc., 813 F.2d 1368, 1372 (9th Cir. 1987).

       Defendant contends that the Court has federal question jurisdiction because this action arises
under section 301 of the Labor Management Relations Act (“LMRA”). (Docket No. 1.) Section 301 of

CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                    Page 1 of 4
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                      CIVIL MINUTES - GENERAL
 Case No.       CV 19-09347 PA (JCx)                                           Date    October 31, 2019
 Title          Kris De Nava v. Costco Wholesale Membership, Inc.

the LMRA states that “[s]uits for violation of contracts between an employer and a labor organization
representing employees . . . may be brought in any district court of the United States having jurisdiction
of the parties . . . .” 29 U.S.C. § 185(a). The Supreme Court has interpreted section 301 to require
claims “alleging a violation of a provision of a labor contract [to] be brought under § 301 and be
resolved by reference to federal law.” Allis-Chalmers Corp. v. Lueck, 471 U.S. 202, 210 (1985). This
preemption of state claims “extend[s] beyond suits alleging contract violations” to those requiring
interpretation of the provisions of labor agreements:

                 [Q]uestions relating to what the parties to a labor agreement agreed, and
                 what legal consequences were intended to flow from breaches of that
                 agreement, must be resolved by references to uniform federal law, whether
                 such questions arise in the context of a suit for breach of contract or in a
                 suit alleging liability in tort. Any other result would elevate form over
                 substance and allow parties to evade the requirements of § 301 by
                 relabeling their contract claims as claims for tortious breach of contract.

Id. at 210-11. However, the scope of section 301 preemption is not absolute:

                 [N]ot every dispute concerning employment, or tangentially involving a
                 provision of a collective-bargaining agreement, is pre-empted by § 301 or
                 other provisions of the federal labor law. . . . Clearly, § 301 does not grant
                 the parties to a collective-bargaining agreement the ability to contract for
                 what is illegal under state law. In extending the pre-emptive effect of
                 § 301 beyond suits for breach of contract, it would be inconsistent with
                 congressional intent under that section to preempt state rules that proscribe
                 conduct, or establish rights and obligations, independent of a labor
                 contract.

Id. at 211-12. “In order to help preserve state authority in areas involving minimum labor standards, the
Supreme Court has distinguished between claims that require interpretation or construction of a labor
agreement and those that require a court simply to ‘look at’ the agreement.” Balcorta v. Twentieth
Century-Fox Film Corp., 208 F.3d 1102, 1108 (9th Cir. 2000) (citing Livadas v. Bradshaw, 512 U.S.
107, 123-26 (1994)). In particular, “when the meaning of contract terms is not subject to dispute, the
bare fact that a collective-bargaining agreement will be consulted in the course of state-law litigation
plainly does not require the claim to be extinguished.” Livadas, 512 U.S. at 124 (citing Lingle v. Norge
Div. of Magic Chef, Inc., 486 U.S. 399, 413 n.12 (1988)).

        “[E]ven if dispute resolution pursuant to a collective-bargaining agreement, on one hand, and
state law, on the other, would require addressing precisely the same set of facts, as long as the state-law
claim can be resolved without interpreting the agreement itself, the claim is ‘independent’ of the
agreement for § 301 preemption purposes.” Lingle, 486 U.S. at 409-10. Accordingly, preemption under


CV-90 (06/04)                               CIVIL MINUTES - GENERAL                                 Page 2 of 4
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                                     CIVIL MINUTES - GENERAL
 Case No.       CV 19-09347 PA (JCx)                                          Date    October 31, 2019
 Title          Kris De Nava v. Costco Wholesale Membership, Inc.

section 301 requires a two-step analysis. Alaska Airlines Inc. v. Schurke, 898 F.3d 904, 920-22 (9th Cir.
2018) (en banc); Burnside v. Kiewit Pac. Corp., 491 F.3d 1053, 1059-60 (9th Cir. 2007).

        First, the Court must determine “whether the asserted cause of action involves a right conferred
upon an employee by virtue of state law, not by a collective-bargaining agreement.” Burnside, 491 F.3d
at 1059. “If a claim arises entirely from a right or duty of the [collective-bargaining agreement
(‘CBA’)]—for example, a claim for violation of the labor agreement, whether sounding in contract or in
tort—it is, in effect, a CBA dispute in state law garb, and is preempted. In such cases, the CBA is the
‘only source’ of the right the plaintiff seeks to vindicate.” Alaska Airlines, 898 F.3d at 921 (footnote,
citations, and internal quotation marks omitted). “[C]laims are not simply CBA disputes by another
name, and so are not preempted under this first step, if they just refer to a CBA-defined right; rely in part
on a CBA’s terms of employment; run parallel to a CBA violation; or invite use of the CBA as a
defense.” Id. (citations omitted).

         Second, if the right asserted by the plaintiff is conferred by state law, the Court must determine
whether the plaintiff’s claim is nevertheless “substantially dependent on analysis of a collective
bargaining agreement.” Burnside, 491 F.3d at 1059 (quoting Caterpillar, 482 U.S. at 394). If the claim
requires the court to “interpret,” rather than merely “look to,” the CBA, then the claim is substantially
dependent thereon and is preempted by section 301. Id. at 1060. “The plaintiff’s claim is the touchstone
for this analysis; the need to interpret the collective-bargaining agreement must inhere in the nature of
the plaintiff’s claim.” Detabali v. St. Luke’s Hosp., 482 F.3d 1199, 1203 (9th Cir. 2007) (alteration
omitted) (quoting Cramer v. Consol. Freightways, Inc., 255 F.3d 683, 691 (9th Cir. 2001) (en banc)).
“[It is not] enough that resolving the state law claim requires a court to refer to the CBA and apply its
plain or undisputed language—for example, to discern that none of its terms is reasonably in dispute; to
identify bargained-for wage rates in computing a penalty; or to determine whether the CBA contains a
clear and unmistakable waiver of state law rights.” Alaska Airlines, 898 F.3d at 921-22 (alterations,
citations, and internal quotation marks omitted).

         The primary focus of Plaintiff’s Complaint is that Defendant fired Plaintiff based on Defendant’s
miscalculation of the number of Plaintiff’s absences, and failed to treat all employees equally. (Docket
No. 1-8.) Plaintiffs assert the following claims: (1) breach of contract, (2) breach of implied-in-fact
employment contract, (3) breach of the implied covenant of good faith and fair dealing, (4) breach of
duty of fair representation, and (5) intentional misrepresentation. (Id. at ¶¶ 27-81.) Defendant states in a
conclusory fashion that Plaintiff’s state law claims will “require the interpretation of the CBA,” but
Defendant does not state what, if any, provisions of the CBA the Court will be required to interpret.
(Docket No. 1 at 3.) Defendant has failed to persuade the Court that anything more than “look[ing] at”
the CBA would be required to resolve whether Plaintiff was wrongfully terminated. Although reference
to the terms of an agreement may be necessary, legal interpretation of those terms is unlikely to be even
a marginal aspect of this case. Cf. Ramirez v. Fox Television Station, 998 F.2d 743, 749 (9th Cir. 1993)
(“[R]eference to or consideration of the terms of a collective-bargaining agreement is not the equivalent
of interpreting the meaning of the terms.”); see also Burnside, 491 F.3d at 74 (“The basic legal issue
presented by this case, therefore, can be decided without interpreting the CBA. Depending on how that

CV-90 (06/04)                             CIVIL MINUTES - GENERAL                                    Page 3 of 4
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                                    CIVIL MINUTES - GENERAL
 Case No.       CV 19-09347 PA (JCx)                                        Date    October 31, 2019
 Title          Kris De Nava v. Costco Wholesale Membership, Inc.

issue is resolved, damages may have to be calculated, and in the course of that calculation, reference to –
but not interpretation of – the CBAs, to determine the appropriate wage rate, would likely be required.”)
(emphasis in original).

        For the foregoing reasons, the Court concludes that Defendant has not met the burden of showing
this Court has subject matter jurisdiction over Plaintiff’s claims. This action is therefore remanded to
the Superior Court of California in Los Angeles, Case No. 19PSCV00423, for lack of subject matter
jurisdiction. See 28 U.S.C. § 1447(c).

         IT IS SO ORDERED.




CV-90 (06/04)                             CIVIL MINUTES - GENERAL                                  Page 4 of 4
